DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed after final on 15 March 2021 places the application in condition for allowance and has been entered.
Claims 1-8, 14-23, 30, 31, and 33-41 are now pending.
Election/Restrictions
Claims 1-8, 14-19, 21-23, 30, 31, and 33-41 are allowable. The restriction requirement between (1) the latex copolymer’s crosslinking with itself (in the presence of the metal drier) and (2) the latex copolymer’s crosslinking by means of the crosslinking agent, as set forth in the Office action mailed on 21 June 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the above-mentioned election of species set forth in the restriction requirement of 21 June 2019 is withdrawn. Claim 20, directed to the latex copolymer’s becoming crosslinked by reacting with itself in the presence of the metal drier no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 1-8, 14-23, 30, 31, and 33-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading as set forth in prior Office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
23 March 2021